Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This Office-Action acknowledges the Amendment filed on 9/14/2022 is a response to said Amendment.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 7, 9-10, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1, 7, 9-10, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim determining whether to take an action for a player based on game information of the player who plays a game at a gaming machine, and when an action is taken for the player, benefit information is output to the gaming machine to allow the player to 
acquire a specific advantage at a location different from the gaming machine.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations of Claim 1 “receive game information of the player from the gaming machine via the first communication device, and update the history information by storing the game information in association with the history information when the game information corresponds to identification information associated with the history information; and an information provision device including: a second communication device, a second processor configured to receive the history information of the player from the information manager via the second communication device, determine whether to take an action for the player based on the history information of the player, and transmit instruction information to the gaming machine via the second communication device when determining that the action is taken for the player, and an input device which receives a use amount input by the player, wherein the gaming machine includes a benefit information output unit which is configured to output, based on the instruction information, benefit information which allows the player to acquire a specific advantage at the benefit issuance device to the player, wherein the second processor determines to change the use amount based on the history information of the player and sets the use amount based on a result of determining to change the use amount, and determines whether to take the action for the player based on whether an accumulated amount of the gaming value has reached the use amount, wherein the benefit issuance device includes: an input unit to which the benefit information is input by the player; a benefit issuance unit which is configured to issue a benefit associated with the benefit information; a time measurement unit which is configured to measure time elapsed from output of the benefit information from the gaming machine to input to the input unit by the player; and a benefit issuance control unit which is configured to cause the benefit issuance unit to issue the benefit when an expiration time has not arrived based on the elapsed time, wherein when the history information of the player indicates a tendency of addiction to the game, the second processor determines to decreases the use amount at a decreasing rate, wherein the decreasing rate when the tendency of addiction to the game indicates a first tendency is higher than the decreasing rate when the tendency of addiction to the game indicates a second tendency lower than the first tendency, and wherein the gaming machine further includes: an accepting device which accepts a gaming medium representing the gaming value to update a credit amount; and a controller unit which executes the game based on the credit amount, executes a payout process based on a result of the game, and updates the credit amount based on the payout” and the limitations of Claim 9 “a gaming value receiver which receives, as game information, a gaming value used by a player from a gaming machine via the communication device; an input device which receives a use amount input by the player; a storage device configured to store history information of the player; a processor configured to update the history information by storing the game information in association with the history information when the game information corresponds to identification information associated with the history information; determine to change the use amount based on the history information of the player and sets the use amount based on a result of determining to change the use amount; and determine whether to take an action for the player based on game information of the player; and transmit instruction information to a gaming machine via the communication device, in order to cause the gaming machine to output benefit information which allows the player to acquire a specific advantage at a benefit issuance device, which is provided at a location different from the gaming machine, to the player, when determining that the action is taken for the player; wherein the processor determines whether to take the action for the player based on whether an accumulated amount of the gaming value has reached the use amount, wherein a benefit associated with the benefit information is issued by the benefit issuance device, and wherein the benefit issuance device includes: an input unit to which the benefit information is input by the player; a benefit issuance unit which is configured to issue the benefit associated with the benefit information; a time measurement unit which is configured to measure time elapsed from output of the benefit information from the gaming machine to input to the input unit by the player; and a benefit issuance control unit which is configured to cause the benefit issuance unit to issue the benefit when an expiration time has not arrived based on the elapsed time, wherein when the history information of the player indicates a tendency of addiction to the game, the processor determines to decreases the use amount at a decreasing rate, wherein the decreasing rate when the tendency of addiction to the game indicates a first tendency is higher than the decreasing rate when the tendency of addiction to the game indicates a second tendency lower than the first tendency, wherein information provision device communicates with the gaming machine, and wherein the gaming machine further includes: an accepting device which accepts a gaming medium representing the gaming value to update a credit amount; and a controller unit which executes the game based on the credit amount, executes a payout process based on a result of the game, and updates the credit amount based on the payout process”, and the limitations of Claim 10 “receiving, as game information, a gaming value used by the player from the gaming machine; updating history information by storing the game information in association with the history information when the game information corresponds to identification information associated with the history information stored; receiving a use amount input by the player; determining to change the use amount based on the history information of the player and setting the use amount based on a result of determining to change the use amount; determining whether to take an action for the player based on game information of the player playing the game at the gaming machine, wherein the determining whether to take the action includes determining whether to take the action for the player based on whether an accumulated amount of the gaming value has reached the use amount; and when it is determined that the action is taken for the player, causing the gaming machine to output benefit information which allows the player to acquire a specific advantage at a benefit issuance device, which is provided at a location different from the gaming machine, to the player, wherein the method further comprises: receiving, by the benefit issuance device, the benefit information input by the player; measuring, by the benefit issuance device, time elapsed from output of the benefit information from the gaming machine to input of the benefit information by the player; and issuing, by the benefit issuance device, a benefit associated with the benefit information when an expiration time has not arrived based on the elapsed time, wherein when the history information of the player indicates a tendency of addiction to the game, the use amount setting unit which determines to decreases the use amount at a decreasing rate, wherein the decreasing rate when the tendency of addiction to the game indicates a first tendency is higher than the decreasing rate when the tendency of addiction to the game indicates a second tendency lower than the first tendency, wherein the method further comprises further comprising communicating with the gaming machine, and wherein the gaming machine further includes: an accepting device which accepts a gaming medium representing the gaming value to update a credit amount; and a controller unit which executes the game based on the credit amount, executes a payout process based on a result of the game, and updates the credit amount based on the payout process” and the limitations of Claim 20 “an accepting device which accepts a gaming medium to update a credit amount; and a controller unit which executes the game based on the credit amount, executes a payout process based on a result of the game, and updates the credit amount based on the payout process, wherein the information provision device includes: a communication device; a storage device configured to store history information of each of the players; and a processor configured to receive game information of a player from the gaming machine via the communication device; update the history information of the player by storing the game information in association with the history information when the game information corresponds to identification information associated with the history information; determine whether to take an action for the player based on a use amount unique to the player, which is obtained based on the history information of the player; and transmit instruction information to the gaming machine via the communication device when determining that the action is taken for the player, and wherein the gaming machine further includes a benefit information output unit which outputs, based on the instruction information and the game information of the player, to the player benefit information which allows the player to acquire a specific advantage at a location different from the gaming machine, and wherein content of the benefit information output by the benefit information output unit is changeable in accordance with preference or a degree of addiction of the player” is reasonably and broadly interpreted as covering performance of the limitation in the mind but for the recitation of generic computer components.
	Further elaborating, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	In this case, the limitations of listed above are reasonably and broadly interpreted as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of receiving gaming information of a player, updating history information, determining whether to take an action for the player based on the history information of the player, transmitting instructions when determining that the action is taken for the player, outputting benefit information which allows the player to acquire a specific advantage at the benefit issuance device to the player, determining to change the use amount based on the history information of the player and sets the use amount based on a result of determining to change the use amount, and determining whether to take the action for the player based on whether an accumulated amount of the gaming value has reached the use amount, issuing a benefit associated with the benefit information, measuring time elapsed from output of the benefit information from the gaming machine to input to the input unit by the player, issuing the benefit when an expiration time has not arrived based on the elapsed time, wherein when the history information of the player indicates a tendency of addiction to the game, decreasing the use amount at a decreasing rate, wherein the decreasing rate when the tendency of addiction to the game indicates a first tendency is higher than the decreasing rate when the tendency of addiction to the game indicates a second tendency lower than the first tendency, and accepting a gaming medium representing the gaming value to update a credit amount, whereas the concept of executing a payout process based on a result of the game, and updates the credit amount based on the payout is interpreted as being directed towards post-solution activity.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a gaming machine, a benefit issuance device, a first communication device, a storage device, a first processor, information manager, a gaming value receiver, an input unit,  a benefit issuance unit, a time measurement unit, a benefit issuance control unit, a use amount setting unit, an accepting device, an information provision device, determination unit, instruction information transmitter, benefit information output unit for determining whether or not to take action for a player based on game information of the player playing the game at the gaming machine are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1, 7, 9-10, 20 are not patent eligible.
	Claims 7 do not remedy the deficiencies of claim 1 and is also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
			
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colvin et al., US 20150031444 (Colvin)
 Regarding Claim 20. 
Colvin discloses an information provision system comprising: 
a gaming machine capable of running a game by players (Abstract, Fig 6a. para 6, 25, 129. An electronic gaming machine can run various types of wagering games for players); and 
an information provision device capable of communicating with the gaming machine (Abstract, para 24. Servers are interpreted as the computing devices that keep track of player game play that communicate with the electronic gaming machine via network for determining eligibility for comps), wherein the gaming machine includes: 
an accepting device which accepts a gaming medium to update a credit amount (para 6, 33, 72. A payment input device allows players to input money or credits for using in the game of chance.); and 
a controller unit which executes the game based on the credit amount, executes a payout process based on a result of the game, and updates the credit amount based on the payout process (para 33, 77. Players can initiate a game in which an outcome can be determined and a payout given as a result wherein such a payout can be credit-based.), 
wherein the information provision device includes: 
a communication device (para 62. The components that allow for gaming machines and servers to communicate with one another over a network is interpreted as a communication device.); 
a storage device configured to store history information of each of the players (para 6, 31, 77.); and 
a processor configured to receive game information of a player from the gaming machine via the communication device (Abstract, para 31, 77.); 
update the history information of the player by storing the game information in association with the history information when the game information corresponds to identification information associated with the history information (para 31-32, 77, 81. A player’s history is kept track and updated as the player plays. Each player is associated with identification information so that the player can be kept track.);
determine whether to take an action for the player based on a use amount unique to the player, which is obtained based on the game history information of the player (Abstract, para 24, 31-33, 133, 135, 159-160. The gaming system keeps track of player game play such as how much money has been spent as well as how much time was spent playing to determine if the player can be awarded a comp.); and 
transmit instruction information to the gaming machine via the communication device when determining Page 7 of 13 Reply to Office Action of 4 March 2022that the action is taken for the player (para 24, 32-33, 133, 135, 140. Instructions on the player being eligible and awarded a comp is transmitted over a network so that it can be displayed as a notification to the player.), and 
wherein the gaming machine further includes a benefit information output unit which outputs (para 140), based on the instruction information and the game information of the player, to the player benefit information which allows the player to acquire a specific advantage at a location different from the gaming machine (para 140, 169, 130, 175, 181, 190. Comps can be issued from point-of-sale terminals which are at different locations from the gaming machine. Furthermore, the claim language can also be interpreted such that the comps can be a discount or for services unrelated to the gaming machine which can also be interpreted as an advantage that can be used at a location different from the gaming machine the player plays. In this case, a discount is an advantage that can be used at a location, such as a spa, which at a different location from the location of gaming machine because it would provide), and
wherein content of the benefit information output by the benefit information output unit is changeable in accordance with preference or a degree of addiction (para 239-241. Players can be presented with comps according to preferences, such as a preference for beer. The comps are interpreted as changeable based on preferences. For example, if the players opt for non-beer comps, the comps presented would be would be based on such preferences.)

Prior Art
This is no prior art rejection for Claims 1, 7, 9-10.

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. Applicant states:

“Such limitations of claim 1 cannot be determined to recite concepts found to fall within the certain methods of organizing human activity. 
Accordingly, Applicant respectfully submits that claim 1 does not recite an abstract idea, and thus claim 1 is patent-eligible under Prong One of Step 2A.”
	The Examiner disagrees and believed the concepts of the claimed invention continue to fall within the certain methods of organizing human activity. To further elaborate, all the independent claims are directed towards a player providing an input from a player (Claim 1: “an input device which received a use amount input by the player; Claim 9: “a gaming value receiver which receives, as game information, a gaming value used by a player from a gaming machine via the communication device”; Claim 10 “receiving, as game information, a gaming value used by the player from the gaming machine”; Claim 20 “an accepting device which accepts a gaming medium to update a credit amount”) are interpreted as directed toward human interactions in order to initiate game play whereas the other listed limitations indicated in the rejection above are all directed towards extra-solution activities (ie: data gathering such as determining history information) and post-solution activities (ie: implementing benefit information output) as a result.

“Additionally, the above-described additional elements of claim 1 provide a particular solution for managing the game history to be used to determine whether to take the action for the player. In other words, according to claim 1, the information manger stores and updates the history information of the player stored in a database (i.e., the storage device) by using the first communication device and the first processor, and the information provision device determines whether to take the action for the player based on the history information received from the information manager by using the second communication device and the second processor. 
	As such, claim 1 covers the particular solution or the particular way to managing the game history to be used to determine whether to take the action for the player. 
	Therefore, even assuming that claim 1 recites an abstract idea under Prong One of Step 2A as alleged by the Examiner, Applicant respectfully submits that the aforementioned features create additional elements that could integrate the alleged abstract idea into a practical application, and thus claim 1 is patent-eligible under Prong Two of Step 2A. 
	Furthermore, the aforementioned additional elements of claim 1 are unique and novel over the prior art because the prior art does not teach the additional elements.
	Specifically, the aforementioned additional elements are unconventional elements that confine claim 1 to a particular useful application that manages the game history to be used to determine whether to take the action for the player. 
	Accordingly, Applicant respectfully that claim 1 recites the combination of additional elements that are not well-understood, routine, conventional activity in the field, and thus claim 1 is patent-eligible under Step 2B. 
	Based on the foregoing, Applicant respectfully requests that the rejection of claim 1 be withdrawn. Further, claims 9, 10, and 20 are amended to recite the similar features as those of claim 1 discussed above, and claim 7 is dependent. Accordingly, Applicant respectfully requests that their rejections be withdrawn. Furthermore, claims 2 and 4 are canceled without prejudice and their rejections are now moot.”
	The Examiner disagrees and does not believe the additional elements would integrate the alleged abstract idea into a practical application. In this case, all the additional elements are interpreted as extra/post-solution activities utilizing general purpose computer component do not direct the claimed invention towards something significantly more or a practical application such that it would provide an improvement upon the gaming technology. In this case, the implementation of the “history information” for determining if an action is taken for the player merely results in changing how a player can use the gaming machine, and thus, a method of organizing human behavior, but it doesn’t actually improve the gaming machine technology itself.
 
Claim Rejections under rejected under 35 U.S.C. § 103
“Claim 20 recites, inter alia, "wherein content of the benefit information output by the benefit information output unit is changeable in accordance with preference or a degree of addiction of the player." 
	On page 8 of the Office Action, the Examiner has asserted that "[w]hile Colvin discloses wherein content of the benefit information output by the benefit information output unit is changeable in accordance with preference (para 239-241. Players can be presented with comps according to preferences, such as a preference for beer. The comps are interpreted as changeable based on preferences. For example, if the players opt for non-beer comps, the comps presented would be would be based on such preferences.)." 
Colvin discloses that "a fifth user interface 1514 is displayed when the player selects an icon to order a beverage (e.g., a beer in this example) within fourth user interface 1512. In response to the player's selection of the desired beverage (or other comp in alternative embodiments), fifth user interface 1514 may display a message that the beverage (or other comp) has been ordered" (paragraph 0239), and "the user interfaces described herein may enable the player to select one or more shows, spa services, valet services, dry cleaning services, room services, and/or other suitable goods or services for which to redeem the comp" (paragraph 0241). 
As such, Colvin merely discloses selecting the desired one among the beverages or services displayed in the user interface in accordance with the user's selection, but does not teach changing the beverages or services displayed in the user interface in accordance with the user's selection. Thus, Colvin does not teach "content of the benefit information output by the benefit information output unit is changeable in accordance with preference" of claim 20.” 
The Examiner disagrees. A player being able to select a comp can be interpreted as a preference because, in a scenario where a player has a plurality of options (ie: comps) that can be presented to the player, the selection of a particular option would mean the player prefers that option over others. In other words, a selection being made is broadly interpreted as a preference that is associated with the player. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715